DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiscus et al (US 2009/0297810) in view of Buelow et al. (US 2004/0173491).
Regarding claims 1, 3-4, 7, 9-10, 14 and 17, Fiscus discloses multilayer structure (paragraphs 0034, 0036) comprising biaxial oriented polyethylene film (paragraph 0162) comprising LLDPE having a density of 0.910 to 0.940 g/cc (paragraph 0140) in an amount of 10 to 90 wt% (paragraph 0159) and additional polymer such as HDPE, ethylene-propylene rubber, i.e. a polyolefin elastomer, or ethylene acrylate in an amount of 90 to 10 wt% (calculated) (paragraph 0157);
a tie layer, i.e. an adhesive layer, (paragraph 0172); and
a heat seal film (paragraphs 0030-0031), wherein the layer comprising 10 to 90 wt% of LLDPE (paragraph 0159) and one or more additional polymers such as ethylene-propylene rubber, i.e. a polyolefin elastomer, or ethylene acrylate and LDPE in an amount of 90 to 10 wt% (calculated) (paragraph 0157), wherein the heat seal has a heat seal initiation temperature of 110 C or less (paragraph 0031); wherein the heat seal film is laminated to the biaxially oriented polyethylene film by the adhesive (paragraphs 0162, 0176). Therefore, it would have been obvious to one of ordinary skill in the art to use both a polyolefin elastomer or ethylene acrylate and LDPE in the heat seal film as taught by Fiscus. 
It is noted that Fiscus does not disclose the adhesive layer is solventless, waterborne or solventborne adhesive. However, given that the claim broadly claims any adhesive and given that Fiscus discloses an adhesive layer, it is noted the claim limitation is being met.
It is noted that Fiscus does not disclose individual amounts of polyolefin elastomer or ethylene acrylate and LDPE. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, Buelow discloses multilayer film having heat sealant layer comprising blend of LLDPE and LDPE wherein LDPE is present in an amount of 10 to 50 % by weight and LLDPE is present in an amount of 50 to 90 % by weight to obtain sufficient puncture resistance and strength paragraphs 0052-0053).
It would have been obvious to one of ordinary skill in the art to use the LDPE and its amount of Buelow in the heat seal layer of Fiscus to obtain sufficient puncture resistance and strength. 
Although Fiscus in view of Buelow does not disclose the adhesive layer is not a tie layer during coextrusion, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Fiscus in view of Buelow meets the requirements of the claimed multilayer, Fiscus in view of Buelow clearly meets the requirements of the present claims.
Given that the films of Fiscus in view of Buelow discloses the same composition and structure as presently claimed, it is clear that the films of Fiscus in view of Buelow would have the same properties as present claims.
Regarding claim 5, Fiscus discloses the multilayer of claim 1, wherein Fiscus discloses that more than one tie layer, i.e. second adhesive layer, can be used (paragraph 0172).
Regarding claim 6, Fiscus in view of Buelow discloses the multilayer of claim 1, wherein Fiscus discloses the heat seal film is a blown film (paragraphs 0034, 0162).
Regarding claims 8 and 11, Fiscus in view of Buelow discloses the multilayer of claim 1, wherein Fiscus discloses the heat seal film and the biaxially oriented polyethylene film has a thickness of 0.2 to 50 microns (paragraph 0164). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Fiscus in view of Buelow discloses the multilayer of claim 1, wherein Fiscus discloses the biaxially oriented film is oriented at a ratio up to 15 in the MD and TD (paragraph 0162).
Regarding claims 15 and 16, Fiscus in view of Buelow discloses the multilayer of claims 1 and 3, wherein an article comprising the multilayer structure of claims 1 and 3 (paragraph 0034).
Regarding claim 18, Fiscus discloses multilayer structure (paragraphs 0034, 0036) comprising biaxial oriented polyethylene film (paragraph 0162) comprising LLDPE having a density of 0.910 to 0.940 g/cc (paragraph 0140);
a tie layer, i.e. solventless adhesive, waterborne adhesive or a solventborne adhesive, (paragraph 0172); and
a heat seal film (paragraphs 0030-0031), wherein the layer comprising 10 to 90 wt% of LLDPE (paragraph 0159) and one or more additional polymers such as ethylene-propylene rubber, i.e. a polyolefin elastomer, or ethylene acrylate and LDPE in an amount of 90 to 10 wt% (calculated) (paragraph 0157), wherein the heat seal has a heat seal initiation temperature of 110 C or less (paragraph 0031); wherein the heat seal film is laminated to the biaxially oriented polyethylene film by the adhesive (paragraphs 0162, 0176). Therefore, it would have been obvious to one of ordinary skill in the art to use both a polyolefin elastomer or ethylene acrylate and LDPE in the heat seal film as taught by Fiscus. 
It is noted that Fiscus does not disclose individual amounts of polyolefin elastomer or ethylene acrylate and LDPE. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, Buelow discloses multilayer film having heat sealant layer comprising blend of LLDPE and LDPE wherein LDPE is present in an amount of 10 to 50 % by weight and LLDPE is present in an amount of 50 to 90 % by weight to obtain sufficient puncture resistance and strength paragraphs 0052-0053).
It would have been obvious to one of ordinary skill in the art to use the LDPE and its amount of Buelow in the heat seal layer of Fiscus to obtain sufficient puncture resistance and strength. 
Although Fiscus in view of Buelow does not disclose the adhesive layer is not a tie layer during coextrusion, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Fiscus in view of Buelow meets the requirements of the claimed multilayer, Fiscus in view of Buelow clearly meets the requirements of the present claims.
Given that the films of Fiscus in view of Buelow discloses the same composition and structure as presently claimed, it is clear that the films of Fiscus in view of Buelow would have the same properties as present claims.
Regarding claim 19, Fiscus discloses the multilayer of claim 1, wherein Fiscus discloses the film can be uniaxial or biaxial oriented (paragraph 0162) and therefore it would have been obvious to one of ordinary skill in the art use any sealant film including uniaxial oriented to meet end users requirements.
Regarding claim 20, Fiscus discloses the multilayer of claim 1 but is silent regarding the weight of adhesive layer.
Since the instant specification is silent to unexpected results, the specific amount of the adhesive layer is not considered to confer patentability to the claims. As the adhesiveness is a variable that can be modified, among others, by adjusting the amount of the adhesive layer, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the adhesive layer in the multilayer of Fiscus in view of Buelow to obtain the desired adhesiveness (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments

Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
Applicant argues that Fiscus clearly referring to a single film made from the disclosed polyethylene and blends of polyethylene-not to two distinct films, let alone two films that are laminated together by an adhesive layer. However, given that Fiscus discloses the multilayer film can have any structure including two layer films to any number of layers in paragraphs 0170 and 0176 and layers A and B can be formed from different composition based on paragraph 0170, it is clear from Fiscus that the reference does disclose two distinct films as claimed in present claims.
Applicant argues that the examiner is using conclusory statement and a finding of obviousness must be supported by a reasoned explanation. However, it is noted that the claim recites “adhesive comprises a solventless adhesive, a waterborne adhesive or a solvent borne adhesive” which means any adhesive broadly speaking. Further, Fiscus discloses tie layer such as Primacore copolymer wherein it is evidenced by Recchia et al. (US 5430111) that Primacore adhesive polymer are beads, i.e. solid which means solventless adhesive, in col. 1, lines 45-50.
Applicant argues that Fiscus fails to teach or disclose the properties listed in the present claims 1, 3 and 18. However, it is noted that Fiscus in view of Buelow discloses the same composition as claimed in present claims. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990). The Patent and Trademark Office can require Applicant to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on Applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 U.S.P.Q. 431 (CCPA 1977).
Applicant argues that the examples in Fiscus disclose exact opposite of what applicant is reciting in claim 1. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that Buelow does not cure the deficiencies of Fiscus. However, note that while Buelow does not disclose all the features of the present claimed invention, Buelow is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely multilayer film having heat sealant layer comprising blend of LLDPE and LDPE wherein LDPE is present in an amount of 10 to 50 % by weight and LLDPE is present in an amount of 50 to 90 % by weight to obtain sufficient puncture resistance and strength paragraphs, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787